Citation Nr: 1718048	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-02 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Evaluation of corneal scar of the right eye, currently rated as noncompensable.  

2.  Entitlement to service connection for bilateral hearing loss disability. 


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1993 to November 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that the Veteran has filed a timely notice of disagreement with regard to a June 2016 RO decision assigning an initial rating for tinea pedis and tinea corporis.  While the Board is cognizant of Manlincon v. West, 12 Vet. App. 238 (1999), in the current case, unlike in Manlincon, the RO has fully acknowledged the notice of disagreement and is currently processing the notice of disagreement.  As such, no action will be taken by the Board at this time, and the issue will be the subject of a later Board decision, if ultimately necessary.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran's corneal scar of the right eye is small, faint, and round; it is not productive of any loss of right eye visual acuity, visual field, other visual irregularity, or muscle function.  

2.  A bilateral hearing loss disability has not been present during the pendency of the claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the service-connected corneal scar of the right eye have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.383 (a), 4.75, 4.79, Diagnostic Code 6066 (2016).

2.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that all pertinent available service treatment records (STRs) and post-service medical records identified by the Veteran have been obtained.  The Veteran was afforded VA examinations in March 2012 and March 2016 to address his disabilities.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the reports of the March 2012 and March 2016 VA medical examinations are adequate for adjudication purposes.  

The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the claims decided herein.

Legal Criteria

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75 (a) (2016).

Impairment of visual acuity is determined based on the best distant vision obtainable. 38 C.F.R. § 4.76 (b).

At the outset, the Board notes that the Veteran's left eye is not service connected.  The Veteran's right eye disability was originally rated pursuant to 38 C.F.R. § 4.79, Diagnostic Code 6099-6077 for impairment of central visual acuity.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  

The Board notes that the regulations concerning the criteria for impairment of central visual acuity were amended effective December 10, 2008.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The accompanying changes to the diagnostic codes apply to claims filed on or after December 10, 2008, which will instead be rated under Diagnostic Codes 6061- 6066 for impairment of central visual acuity.  38 C.F.R. § 4.79 (2016).  The Veteran's claim was received in May 2011, therefore, the earlier rating criteria do not apply, and the Veteran will be rated according to the new regulations concerning impairment of central visual acuity.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6066 (2016).  

For service-connected visual impairment of only one eye, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75 (c).  An exception to this provision is found in 38 C.F.R. § 4.75 (c), which allows for compensation of the combinations of service-connected and non-service-connected disabilities, as if both disabilities were service-connected, provided the non-service-connected disability is not the result of the Veteran's own willful misconduct.  See 38 C.F.R. § 3.383 (a).  With respect to the eyes, this applies when there is impairment of vision in one eye as a result of service-connected disability, and impairment of vision in the other eye as a result of nonservice-connected disability, and the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or the peripheral field of vision for each eye is 20 degrees or less.  38 C.F.R. § 3.383 (a)(1).

The evidence of record does not indicate that the Veteran experienced the anatomical loss of both eyes, no more than light perception in both eyes, the anatomical loss of one eye, or no more than light perception in one eye at any time during the rating period on appeal.  As such, the provisions of Diagnostic Codes 6061 through 6064 are not applicable to the Veteran's claim.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6064 (2016).  Diagnostic Code 6065 is similarly inapplicable, as there is no evidence that the Veteran experienced visual acuity with vision in one eye at 5/200 during the rating period on appeal.  38 C.F.R. § 4.79, Diagnostic Code 6065 (2016).  Accordingly, the Veteran is most properly rated under Diagnostic Code 6066 at this time.

Under Diagnostic Code 6066, a noncompensable rating is warranted for impairment of central visual acuity when vision in both eyes is correctable to 20/40.  A 10 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 20/50 in one eye and 20/40 in the other eye; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.79, Diagnostic Code 6066.

A 20 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when the corrected visual acuity is 15/200 in one eye and 20/40 in the other eye; (2) when the corrected visual acuity is 20/200 in one eye and 20/40 in the other eye; (3) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50.  38 C.F.R. §  4.79, Diagnostic Code 6066.

The maximum evaluation for visual impairment of one eye is 30 percent unless there is anatomical loss of the eye.  The evaluation for visual impairment is to be combined with evaluations for other disabilities of the same eye that are not based on visual impairment.  38 C.F.R. § 4.75 (d).

A 10 percent rating is warranted for localized scars, atrophy, or irregularities of the retina, centrally located, with irregular, duplicated, or diminished image, unilaterally or bilaterally.  38 C.F.R. § 4.84a, DC 6011 (2016).

In March 2012, the Veteran was afforded a VA examination in connection with his claim for service connection.  The Veteran's corrected visual acuity was 20/40 or better in both eyes.  His pupils were reactive to light and without anatomical loss, diplopia, or visual field defects.  The slit lamp and external eye examination revealed a small and round corneal scar with rust in the Veteran's right eye.  The examiner found that the Veteran's right eye disability did not impact his ability to work.  There were no incapacitating episodes as a result of his service-connected right eye disability.  

In a July 2012 statement, the Veteran asserted that his vision was poorer in the right eye and that he experienced eye irritation, redness, and floaters.  

During the March 2016 VA examination, the Veteran reported that he used artificial tears occasionally in both eyes due to irritation.  His corrected visual acuity was 20/40 or better in both eyes.  His pupils were reactive to light, and the examination did not show anatomical loss, diplopia, or visual field defects.  The slit lamp and external eye examination revealed a small, faint, round scar located at the eight o'clock position.  The scar was visually insignificant and did not result in decreased visual acuity or other visual impairment.  There were no incapacitating episodes.  The examiner found that his service-connected right eye disability did not impact his ability to work.  

After a careful review of the evidence, the Board finds that the criteria for a compensable disability rating for a corneal scar of the right eye are not met.  The March 2012 and March 2016 VA examinations show that the Veteran's service-connected right eye disability is manifested by a small, faint, and visually insignificant corneal scar, located at the 8 o'clock position.  The Veteran's scar was located on the cornea, without any scarring of the retina.  Additionally, the VA examination reports show that the scar did not produce visual impairment or occupational impairment.  The corrected visual acuity of his right eye and nonservice-connected left eye remained at 20/40 or better throughout the period on appeal.  Accordingly, a noncompensable rating is warranted.  See 38 C.F.R. § 4.79, Diagnostic Code 6066.  

As a lay person, the Veteran is competent to report on that which she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board has considered the Veteran's lay statements however, even affording the Veteran full competence, the Board has found the objective medical evidence prepared by skilled providers to be more probative than the statements provided by the Veteran for compensation purposes.

Consideration has also been given to assigning a staged rating for the disability decided herein; however, the Board has determined that the above-noted disability has not fluctuated significantly in the course of this appeal, such as to warrant the assignment of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Furthermore, the Veteran has not alleged that his right eye disability has worsened or changed in severity since his most recent VA examination of March 2016.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to a compensable disability rating for a service-connected right eye disability must be denied.

The disabling manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  The Veteran has not contended and the evidence does not suggest that the average industrial impairment from the disabilities individually or in combination would be in excess of that contemplated by the assigned ratings.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321 (b) is not in order.  

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Where a veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim.  "Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran asserts that he developed bilateral hearing loss as a result of in-service noise exposure.  

The Veteran filed his claim for entitlement to service connection for hearing loss in May 2011.  Initially, the Board must examine whether he has had a hearing loss disability as defined by VA regulation at any time during the pendency of this claim.

The Veteran was afforded a VA examination in March 2012.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
10
5
LEFT
5
15
15
20
15

The speech discrimination score was 96 percent bilaterally.   

The Veteran submitted a January 2013 private audiological evaluation.  The audiologist stated that pure tone thresholds revealed essentially normal hearing in both ears with good word recognition bilaterally.  

On examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
30
15
5
LEFT
15
20
25
20
10

Speech discrimination scores were 96 percent on the right ear and 100 percent on the left ear.

There is no other clinical treatment related to the Veteran's hearing during this appeal period.  

Upon consideration of the evidence above, the Board finds that that the competent evidence of record does not establish the presence of a bilateral hearing loss disability, as defined by 38 C.F.R. § 3.385, at any time during the pendency of this claim.  Significantly, the Veteran himself in a January 2013 letter, acknowledged that his hearing loss did not meet the disability threshold.  Therefore, the Board must conclude service connection for bilateral hearing loss is not warranted because the competent evidence does not show a hearing loss disability for VA compensation purposes.  Without a finding of a current disability, service connection is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107 (b) regarding reasonable doubt are not applicable.  Therefore, service connection for bilateral hearing loss is denied.


ORDER

Entitlement to an initial compensable rating for a corneal scar of the right eye is denied.  

The claim of entitlement to service connection for bilateral hearing loss disability is denied.  



____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


